DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Regarding claim 1, the omitted structural cooperative relationships are: there is no structural relationship between the following: generating section, test processing section, comparing section and judging section. Since claims 2-26 depend from claim 1, they are also rejected for the above reason. 
Claims 5-6, 8-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Regarding claims, the omitted structural cooperative relationships are: there is no structural relationship between the following: determining section 
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Regarding claim, the omitted structural cooperative relationships are: there is no structural relationship between the following: display section and generating section, test processing section, comparing section and judging section of claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 17-24 and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (US Pub No. 2007/0203659).

    PNG
    media_image1.png
    425
    830
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    505
    814
    media_image2.png
    Greyscale

Regarding claim 1, Yamaguchi et al disclose [see Figs. 1 and 17 above] an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1) that generates an altered test candidate obtained by adding an alteration shortening an execution tune of a test to a target test for testing a device under test (DUT 200); a test processing section (processing section 60) that causes a test apparatus (100) to perform the altered test candidate on the device under test (200); a comparing section (comparing section 55 or comparator 20) that compares an altered test result of the device under test (200) resulting from the altered test candidate to a target test result of the device under test (200) resulting from the target test; and a judging section (judging section 70) that judges whether the target test can be replaced by the altered test candidate, based on the comparison result of the comparing section.
Regarding claim 2, Yamaguchi et al disclose wherein if a difference between the altered test result and the target test result satisfies a passing standard, the judging section (70) judges that the target test can be replaced by the altered test candidate.
Regarding claim 3, Yamaguchi et al disclose wherein the generating section (65) generates a new altered test candidate, obtained by adding an alteration that further shortens an execution time of the altered test candidate to the altered test candidate, in response to the difference being judged to satisfy the passing standard.

Regarding claim 7, Yamaguchi et al disclose wherein the generating section (65) shortens the execution time by shortening a wait time between a plurality of processes that cause output to the device under test (200) in the target test.
Regarding claim 17, Yamaguchi et al disclose wherein the generating section (65) shortens the execution time by deactivating an automatic power OFF process, set in advance in each of a plurality of test sequences included in the target test of the device under test (200), that automatically turns OFF a power source of the device under test (200) every time one test sequence ends.
Regarding claim 18, Yamaguchi et al disclose wherein the generating section (65) shortens the execution time by setting a plurality of processes for closing relays that supply power to the device under test (200) to be performed in parallel in the target test.
Regarding claim 19, Yamaguchi et al disclose wherein the generating section (65) shortens the execution time by setting a process for turning ON a power source of the device under test (200) and a process for turning OFF the power source of the device under test (200) to be performed repeatedly, in a state where relays for supplying power to the device under test (200) are closed, in the target test.


Regarding claim 21, Yamaguchi et al disclose wherein the generating section (65) shortens the execution time by eliminating a wait time between a plurality of processes that do not cause output to the device under test (200) in the target test.
Regarding claim 22, Yamaguchi et al disclose wherein the generating section (65) shortens the execution time by reducing the number of times that a repeating process included in the target test is repeated.
Regarding claim 23, Yamaguchi et al disclose wherein the comparing section (55) compares an altered statistical value of measured values acquired by repeatedly performing the altered test candidate on the device under test (200) and a target statistical value of measured values acquired by repeatedly performing the target test on the device under test (200).
Regarding claim 24, Yamaguchi et al disclose wherein the judging section (70) uses a process capability index that is an indicator of a distribution of a plurality of measured values in a statistical value, to judge that the target test can be replaced by the altered test candidate if a standard satisfied by the process capability index of the target statistical value is satisfied by the process capability index of the altered statistical value.
Regarding claim 26, Yamaguchi et al disclose wherein the generating section (65) does not add the alteration to a process designated by the user among a plurality of processes in the target test.

Regarding claim 28, Yamaguchi et al disclose a computer-readable storage medium storing thereon a program that causes a computer to perform the method according to Claim 27 [see paragraph [0139] for details].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US Pub No. 2007/0203659) in view of Ishikawa et al (US Pub No. 2011/0288810).

    PNG
    media_image3.png
    745
    566
    media_image3.png
    Greyscale


Regarding claim 5, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110) that determines an altered test candidate having the shortest execution time, from among a plurality of the altered test candidates judged to be capable of replacing the target test, from among a plurality of the altered test candidates, to be an altered test for replacing the target test. Further, Ishikawa et al teaches that the addition of a determining section is advantageous because it helps judges pass/fail of the device under test based on whether the output signal of the device under test matches an expected value and able to classify the device under test according to three or more ranks. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamaguchi et al by adding a determining section as taught by Ishikawa et al in order to classify the device under test 
Regarding claim 6, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110) that, on a condition that the execution time of an altered test candidate judged to be capable of replacing the target test among a plurality of the altered test candidates is less than or equal to a predetermined objective time, determines the altered test candidate that satisfies the condition to be an altered test for replacing the target test. Further, Ishikawa et al teaches that the addition of a determining section is advantageous because it helps judges pass/fail of the device under test based on whether the output signal of the device under test matches an expected value and able to classify the device under test according to three or more ranks. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamaguchi et al by adding a determining section as taught by Ishikawa et al in order to classify the device under test according to three or more ranks while judging pass/fail of the device under test based on whether the output signal of the device under test matches an expected value.
Regarding claim 8, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing 
Regarding claim 9, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70); wherein the generating section (65) generates a 
Regarding claim 10, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70); wherein the generating section (65) generates a plurality of altered test candidates to which are added alterations shortening the wait time 
Regarding claim 11, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70); wherein the generating section (65) generates a plurality of altered test candidates to which are added alterations shortening the wait time between the plurality of processes causing output to the device under test (200) in the target 
Regarding claim 12, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110) searches for the specific altered test candidate by implementing a sequential search that, on a 
Regarding claim 13, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110) searches for the specific altered test candidate by implementing a binary search that, on a condition that it is judged that the target test can be replaced by the altered test candidate, causes the generating section to repeatedly generate a new altered test candidate to which is added an alteration shortening the wait time of the altered test candidate, using a bisection method. Further, Ishikawa et al teaches that the addition of a determining section is 
Regarding claim 14, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110)performs a search for the specific altered test candidate by implementing a screening search that includes, on a condition that it is judged that the target test can be replaced by the altered test candidate based on a comparison result obtained by comparing the target test result to the altered test result obtained by performing, a first number of times, the altered test candidate to which has been added an alteration shortening the wait time by a unit of time, causing the generating section (12) to repeatedly generate a new altered test candidate to which has been added an alteration further shortening the wait time of the altered test candidate by a unit of time and, in response to a judgment being made that the target test 
Regarding claim 15, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110)that determines the altered test candidate including a plurality of test sequences, included in the target test, in each of which wait times between a plurality of processes that cause output to the device under test (200) have been altered, using a genetic algorithm in which a set of the wait 
Regarding claim 16, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a determining section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a determining section (determining section 110) that determines the altered test candidate including a plurality of test sequences, included in the target test, in each of which wait times between a plurality of processes that cause output to the device under test have been altered, using a genetic algorithm in which a set of the wait times between the plurality of processes is a gene, causes the generating section to generate the determined altered test candidate, determines a new altered test candidate that includes the plurality of test sequences in which the wait times between the plurality of processes of the altered test candidate have been further altered using the genetic algorithm, causes the generating section to generate the new altered test candidate, searches for a specific altered 
Regarding claim 25, Yamaguchi et al disclose an apparatus (testing apparatus 100) comprising: a generating section (generator 65 in Fig. 17 or 30 in Fig. 1); a test processing section (processing section 60); a comparing section (comparing section 55 or comparator 20); and a judging section (judging section 70). However, the prior art does not disclosed a display section as claimed. Ishikawa et al disclose [see Fig. 1 above] a test apparatus (10) comprising a generating section (12) and a display section (display section 106) that displays to a user a screen for showing the process capability index of the target statistical value and enabling designation of the standard. Further, Ishikawa et al teaches that the addition of a display section is advantageous because it helps judges pass/fail of the device under test based on whether the output signal of the device under test matches an expected value and able to classify the device under test according to three or more ranks. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamaguchi et al by adding a display section as taught by Ishikawa et al in order to classify the device under test according to three or more ranks while judging pass/fail of the device under test based on whether the output signal of the device under test matches an expected value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858